Citation Nr: 1509682	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  12-34 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a heart disorder, bypass x4 with H-stent implant, to include arteriosclerotic heart disease.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to November 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

This appeal was processed using the Veteran's paper file, as well as electronic VA folders (Virtual and VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has diabetes mellitus, heart, hypertension, and erectile dysfunction disabilities attributable to his service.  A medical opinion is necessary for VA to make a decision in this case, therefore, under 38 C.F.R. § 3.159(c)(4), VA has a duty to assist by providing medical examination regarding the above disability.  See 38 C.F.R. § 3.159(c)(4).  

In the March 2011 rating decision the RO denied the Veteran service connection for diabetes mellitus based on a lack of evidence showing the condition began in, or was caused by, his active service, and a lack of evidence showing diabetes mellitus was diagnosed within a year following military discharge at a compensable level. 

Subsequently, in the November 2012 statement of the case, the RO acknowledged evidence in the Veteran's service treatment records of elevated glucose readings in May 1977, but relied on statements by the treating physician that the Veteran was non-diabetic.  After reviewing the Veteran's service treatment records the Board notes that it appears the Veteran had elevated glucose readings in November 1976 (120 mg %), April 1977 (136 mg %), and May 17, 1977 (perhaps 136 mg%, though the record is slightly unclear).  An annotation in the Veteran's record dated May 13, 1977, referenced glucose readings of 120 and 136 mg%, but also noted that the Veteran had no history of diabetes mellitus, was non-diabetic, and was asymptomatic.  Further, the record appears to note that the fasting blood sugar (FBS) was done in a different matter on the sequential multiple analysis-twelve (SMA12) test, and therefore normal values may be as high as 140 mg%.  The record also noted an intention to repeat the FBS test using the standard method.  While there are service treatment records dated after May 13, 1977, the Board finds no record of further FBS tests other than the fore mentioned possible May 17, 1977 annotation.  

While the above evidence is not enough for the Board to service connect the Veteran's diabetes disability, the Board finds that there is evidence of a current disability, as well as evidence of a possible in service event, disease, or injury, as required under 38 C.F.R. § 3.159(c)(4).  Finally, the Veteran meets the "low threshold" that a current disability "may be associated" with service.  McLendon, 20 Vet. App. at 83.  Given this evidence, an examination and opinion considering the above evidence is needed.  38 C.F.R. § 3.159(c)(4).  

In the November 2014 informal hearing presentation the Veteran's representative presented the argument that because diabetes mellitus may cause or aggravate coronary artery disease, hypertension, and erectile dysfunction, and that thus the remaining claims are "inextricably intertwined" with the pending diabetes claim, citing Harris v. Derwinski.  See Harris v. Derwinski, 1 Veteran. App. 180 (1991).  Implicit in the representative's statement are claims for heart disabilities, hypertension, and erectile dysfunction as secondary to diabetes mellitus, if found to be service connected.  

Accordingly, this case must be remanded to provide the Veteran a VA examination to determine if a causal relationship exists between the Veteran's current diabetes disability and the disease or injury which was possibly incurred or aggravated during service.  In offering a nexus opinion the VA examiner should take special consideration of the annotations in the service treatment records outlined above.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA medical examination by an appropriate medical provider for the purpose of obtaining an opinion as to the etiology of the Veteran's current diabetes mellitus.  The claims folder must be made available to the examiner, and the examiner must specify in the examination report that the claims file was reviewed.

The examiner is asked to provide an opinion regarding whether it is at least as likely as not (50 percent probability or more) that the Veteran's diabetes mellitus disability is related to service.  The VA examiner should, in particular, discuss the November 1976, April 1977, and May 13 and 17, 1977, annotations in the Veteran's service treatment records which address glucose readings.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  After the above has been completed, if diabetes mellitus is found to be as likely as not related to service, the examiner should do the following:

a.  Afford the Veteran a VA medical examination for erectile dysfunction.  The examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent) that any current erectile dysfunction disability is related to the Veteran's diabetes mellitus in term of whether it is either caused by or is permanently aggravated by diabetes mellitus beyond its natural progression.  The claims folder must be made available to the examiner, and the examiner must specify in the examination report that the claims file was reviewed.

The examiner is asked to explain the reasons behind all opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

b.  Afford the Veteran a VA medical opinion on the etiology of his heart disabilities.  The examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent) that any current heart disabilities found are related to the Veteran's diabetes mellitus in term of whether it is caused by or is permanently aggravated by diabetes mellitus beyond its natural progression.  The claims folder must be made available to the examiner, and the examiner must specify in the examination report that the claims file was reviewed.

The examiner is asked to explain the reasons behind all opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

c.  Afford the Veteran a VA medical opinion on the etiology of his hypertension.  The examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's curret hypertension disability is related to the Veteran's diabetes mellitus in term of whether it is caused by or is permanently aggravated by diabetes mellitus beyond its natural progression.  The claims folder must be made available to the examiner, and the examiner must specify in the examination report that the claims file was reviewed.

The examiner is asked to explain the reasons behind all opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Upon completion of the above requested development, conduct any other development that is deemed warranted, to include, if appropriate, the Veteran's claims for service connection for heart, hypertension, and erectile dysfunction disabilities as secondary to diabetes mellitus, and readjudicate the Veteran's claim.  If the benefits sought on appeal are denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded the appropriate opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




